Title: From James Madison to Dolley Madison, [23 November] 1805
From: Madison, James
To: Madison, Dolley


          
            [23 November 1805]
          
          This is the last mail My dearest that will be likely to find you in Philada. and I am not without some hope that this will be too late. I take the chance however for enclosing a few letters which as they will be returned in case of your previous departure, you will receive them as soon as if they were kept here. I am desirous that you shd. get Mr Carrol, before you arrive in Baltimore. You will see that Payne is admissible the 1st. of next month. I hope to learn this Evening from your wish as to the arrangemt. & time for his being in Baltimore. I write this in haste, being sent for to dine with the P. at the moment of my t⟨akin⟩;g up the pen, and it will be too late to write after I get home from dinner. Consoling myself now with the expectation of soon having you with me, I conclude with best regards to Mr. & Mrs. C. and Miss P. who I hope will not fail to be a travelling companion, and with the ardent affection which I know I feel. Yours &c
          
            Say every thing to Dr. Physic that can express my gratitude esteem & regard.
          
        